Case 1:19-cv-00476-PLM-PJG ECF No. 1 filed 06/14/19 PagelD.1 P&g&EDI7KZ
June 14, 2019 1:22 PM

U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case |
( fom ems_ Scanned byEA§ 6 IF

UNITED STATES DISTRICT COURT  4.49.¢y-476

Paul L. Maloney
for the United States District Judge

Western District of MICHIGAN
Civil Division

Heatherlee: Yorty, Agent Case No.

 

(to be filled in by the Clerk's Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Jury Trial: (check one) Yes O No

Equifax, Inc., et al

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nemo Nee Nee eee” See” “eee Neue” Nee” Sere” Nee” Sere Nee” Nee Nee” ee”

COMPLAINT FOR A CIVIL CASE

1. The Parties to This Complaint
A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Heatherlee: Yorty
Street Address 3295 South Lee Point
City and County Suttons Bay, Leelanau County
State and Zip Code Michigan 49682
Telephone Number 231-866-0429
E-mail Address HeatherleeY orty@gmail.com

 

Page of 6
Case 1:19-cv-00476-PLM-PJG ECF No. 1 filed 06/14/19 PagelD.2 Page 2 of 7

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (fown), Attach additional pages if needed.

Defendant No. |

 

 

 

 

 

 

Name Equifax, Inc.

Job or Title (if known)

Street Address 1550 Peachtree Street Northwest
City and County Atlanta, Fulton County

State and Zip Code Georgia 30309

Telephone Number 404-885-8000

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if kiown)

 

Defendant No. 4

Name

 

Job or Title (if known)

 

Page of 6
Case 1:19-cv-00476-PLM-PJG ECF No. 1 filed 06/14/19 PagelD.3 Page 3 of 7

Street Address
City and County

 

 

State and Zip Code

 

Telephone Number
E-mail Address (if known)

 

 

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be heard in
federal court: cases involving a federal question and cases involving diversity of citizenship of the parties. Under 28
U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another State or nation and the amount at
stake is more than $80,000,000.00 is a diversity of citizenship case. In a diversity of citizenship case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
O Federal question & Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

 

 

a. If the plaintiff is an individual
The plaintiff, (name) Heatherlee: Yorty , is a citizen of the
State of (name) MICHIGAN

b. If the plaintiff is a corporation
The plaintiff, (name) , Is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

Page of 6
Case 1:19-cv-00476-PLM-PJG ECF No. 1 filed 06/14/19 PagelD.4 Page 4 of 7

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

 

 

 

 

 

The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of
(foreign nation)
b. If the defendant is a corporation
The defendant, (ame) Equifax, Inc. , is incorporated under
the laws of the State of (same) Georgia , and has its
principal place of business in the State of (name) Atlanta

 

Or is incorporated under the laws of (ereign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $80,000,000.00 not counting interest and costs of court, because (explain):

Equifax, Inc. has willingly, knowingly, intentionally, or voluntarily agreed and acquiesced
through its non-response to the facts stated in the Conditional Acceptance/ Affidavits sent, and
is therefore in default under contract. Equifax has also admitted to the data breach which has
affected and injured me personally.

 

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

See attached exhausted/ completed administrative remedy/ procedure: Conditional Acceptance, Notice of Fault
& Opportunity to Cure and subsequent Affidavit and Notice of Default. Plaintiff has exhausted his/her private
Administrative remedy/procedure and through the Defendants non-response, acceptance and commercial
acquiescence of the facts as outlined in the Affidavit and Notice of Default. Defendants were afforded
commercial grace and an opportunity to provide the requested proofs of claims and failed to provide proofs of
claim as enumerated in the Conditional Acceptance sent to Defendant via certified mail #7017 1070 0000 7295
4480 and received by Defendant on April 9", 2019, Defendants were then sent a Notice of Fault and Opportunity
to Cure the fault and failed to respond. Through Defendants non-response and silence, the Defendants have
quietly agreed to all of the facts as outlined in the Notice of Default. Therefore, the Plaintiff states a superior

Page of 6
Case 1:19-cv-00476-PLM-PJG ECF No. 1 filed 06/14/19 PagelD.5 Page 5of7

claim upon which relief can be granted and the Defendants fail to state a claim upon which relief can be granted.

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Plaintiff prays for relief as follows $80 ,000,000.00 agreed to and acquiesced by Equifax, Inc. through the
Plaintiff exhausting his/her private administrative remedy through request proofs of claim, Equifax, Inc.'s
subsequent non-response to the Notice of Fault and Opportunity to Cure and subsequent non-response and
subsequent Default as a result of Equifax, Inc. willful failure to respond. Plaintiff also pray for triple damages,
punitive damages and all court costs.

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information, and
belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause unnecessary delay,
or needlessly increase the cost of litigation; (2) is supported by existing law or by a non-frivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if specifically
so identified, will likely have evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

 

Signature of Plaintiff
Printed Name of Plaintiff

 

 

B. For Attorneys

Date of signing:

 

Signature of Attomey

 

Page of 6
Case 1:19-cv-00476-PLM-PJG ECF No. 1 filed 06/14/19 PagelD.6 Page 6 of 7

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

_ Telephone Number
E-mail Address

 

 

Page of 6
Case 1:19-cv-00476-PLM-PJG ECF No. 1 filed 06/14/19 PagelD.7 Page 7 of 7

 

 

 

 

 

 

 

ll

 

Bay, Michigag §— ms sro eon son a
Safes Lea] # a a

i

 

 

Il

 

g ep et

 

“USD Siri a Court Abshn

Clerk of court = Districtof pr
owns 10 CJEst MICHIGAN PVE.
OF Kalamazoo, nm
